DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly submitted claims 29,30,32,33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claimed limitation of semipermeable foil is not described for the elected species of figs. 1-3 per the restriction requirement on 5/29/2020, which applicant responded by electing figs. 1-3 for examination. The semipermeable foil is described in the specification in para. 0061-0062 for the embodiment with a bag, which belongs to species B, figs. 4A-4B.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29,30,32,33 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 31 is objected to because of the following informalities:  the limitation of “the wherein” should be deleted since it appears to be a typographical error.  Appropriate correction is required.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,11-16,18,22,24-28,31 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl et al. (US 20150027049 A1) in view of Velagaleti et al. (US 4903432 A).
 	For claim 1, Bijl et al. teach a method for producing consumer-ready vegetables, mushrooms or herbs, comprising: 
 	a) culturing the consumer-ready vegetables, mushrooms or herbs in a closed container (15) under suitable growing conditions until maturity (para. 0047,0059); and 
b) transferring the container with the mature consumer-ready vegetables, mushrooms or herbs to a retail outlet (para. 0031,0047, transfer to the shop), wherein the container comprises (i) a plant compartment (fig. 2, compartment or space in ref. 2 and includes ref. 13 for a bottom portion) containing the consumer-ready vegetables, mushrooms or herbs and (ii) a water compartment (fig. 2, compartment or space in ref. 4) containing water and nutrients (para. 0046), 
wherein the plant compartment and the water compartment are separate compartments (fig. 2, the compartments are separated by ref. 13), 
wherein the water compartment is larger than the plant compartment and the plant compartment is within the water compartment (fig. 2, the lower portion of the plant compartment is smaller than and fits inside the water compartment), 
However, Bijl et al. are silent about wherein a portion of a bottom of the plant compartment comprises a filter permeable to water and nutrients and that prevents contamination and one or more pathogens from entering the plant compartment, wherein the water and nutrients enter the plant compartment from the water compartment containing water and nutrients through the filter and wherein roots of the consumer-ready vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment.  
Velagaleti et al. teach a method for producing plant comprising a portion of a bottom (28) of a plant compartment (25) comprises a filter (31) permeable to water and nutrients and that prevents contamination and one or more pathogens from entering the plant compartment (such is the function of the filter and especially when Velagaleti et al. teach sterile seeds 40 being grown), wherein the water and nutrients enter the plant compartment from a water compartment (23) through the filter (col. 5, lines 1-5, 54-61), and wherein roots of the vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment (fig. 2, the roots cannot penetrate the bottom 28 and the aperture 33 is blocked by the wick 32 so the roots cannot enter the water compartment).  It would have been an obvious substitution of functional equivalent to substitute the separator for the plant compartment of Bijl et al. with a bottom for the plant compartment as taught by Velagaleti et al., since a simple substitution of one known element for another would obtain predictable results (both types of bottom/separator would result in providing separation between the plant compartment and the water compartment). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter as further taught by Velagaleti et al. on a portion of the bottom of the plant container of Bijl et al. as modified by Velagaleti et al. (the bottom being relied on with Velagaleti et al. as stated above), in order to provide filtration for the plant compartment in the event the water and nutrients in the water compartment gets contaminated.  
The combination of Bijl et al. as modified by Velagaleti et al. would result in the filter prevents contamination or one or more pathogens from entering the plant compartment (as relied on Velagaleti’s filter to prevent pathogens or the like), wherein the water and nutrients enter the plant compartment from the water compartment through the filter (the filter is laid on the bottom of the plant compartment, thus, any water and nutrients entering the plant compartment will be through the filter) and wherein roots of the vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment (the bottom is a solid bottom so the roots cannot penetrate the bottom).
For claim 6, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 1, and further teach that it would result in wherein the water and nutrients are in a space between a top surface of the bottom of the water compartment and a bottom surface of the bottom plant compartment (see fig. 2 of Bijl et al. with modification of a bottom and filter from Velagaleti et al.). 
For claim 11, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 1, and further teach wherein the container is closed by a permeable membrane (8 of Bijl) . 
For claim 12, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 1, and further teach prior to culturing the vegetables, mushrooms or herbs, placing a seed, germinated seed, seedling or small plant for the vegetables or herbs or mycelium for the mushrooms, in the plant compartment and closing the container (para. 0046,0047,0049 of Bijl discusses placing seeds in the container for cultivation). 
For claim 13, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 1, and further teach wherein consumer-ready vegetables are produced and wherein the consumer-ready vegetables are leafy vegetables or sprout vegetables (para. 0008 of Bijl).  
For claim 14, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 1, and further teach wherein the leafy vegetables are lettuce (para. 0002 of Bijl; also, figures show leaf or head lettuce), endive, rucola, lamb lettuce, corn salad, chard, leaf beet, spinach, or radish or wherein the sprout vegetables are cress, beet sprouts, alfalfa, broccoli sprouts, bean sprouts, fennel sprouts, cabbage sprouts, garlic sprouts, leek sprouts, pea sprouts, or chickpea sprouts.  
For claim 15, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 1, but are silent about wherein consumer-ready herbs are produced and wherein the herbs are chives, parsley, basil, dill weed, coriander, cilantro, mint, oregano, rosemary, thyme, marjoram, or lemon balm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the consumer-ready product in Bijl et al. as modified by Velagaleti et al. be herbs, and the herbs are chives, parsley, basil, dill weed, coriander, cilantro, mint, oregano, rosemary, thyme, marjoram, or lemon balm, depending on the user’s preference to select the desire plant product to grow and sell.	
For claim 16, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 12, and further teach wherein the seed is in a seed mat or seed band (para. 0049 of Bijl).  
For claim 18, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 1, and further teach wherein culturing of the vegetables, mushrooms or herbs until maturity takes place in a vicinity of the retail outlet (para. 0006, 0031,0046,0047 of Bijl).  
For claim 22, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 1, but are silent about wherein the one or more pathogens is a virus, bacteria, fungi, protist or insect. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the contamination or one or more pathogens of Bijl et al. as modified by Velagaleti et al. be a virus, bacteria, fungi, protist or insect, depending on the environment that the container and plants are placed at so as to include these pathogens or not. In general, an environment that is not completely sterilized and free of germs such as a retail outlet, would automatically have at least one of these pathogens.  	
For claim 24, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 11, and further teach wherein the permeable membrane is permeable to oxygen (O2), carbon dioxide (CO2) and water vapor (para. 0046 of Bijl).
For claim 25, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 11, and further teach wherein the permeable membrane prevents contamination and one or more pathogens from entering the plant compartment (para. 0046 of Bijl).  
For claim 26, the limitation has been explained in the above claim 22, thus, please see above. 
For claim 27, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 14, and further teach wherein the lettuce is leaf lettuce, head lettuce or baby leaf lettuce (para. 0002 of Bijl; also, figures show leaf or head lettuce).
For claim 28, Bijl et al. teach a method for producing consumer-ready vegetables, mushrooms or herbs, comprising: 
a) placing a seed, germinated seed, seedling or small plant (3) for the consumer-ready vegetables or herbs or mycelium for the consumer-ready mushrooms, in a plant compartment in a container (15) and closing the container (with cover 14), 
b) culturing the seed, germinated seed, seedling or small plant or mycelium in the closed container under suitable growing conditions until maturity in, or in the vicinity of, a retail outlet (para. 0031, 0047, 0059; transferring to the shop while the plant is still growing); and 
c) transferring the closed container with the mature consumer-ready vegetables, mushrooms or herbs to the retail outlet, wherein the closed container comprises (i) the plant compartment (fig. 2, compartment or space in ref. 2 and includes ref. 13 for a bottom portion) containing the consumer-ready vegetables, mushrooms or herbs and (ii) a water compartment (fig. 2, compartment or space in ref. 4) containing water and nutrients (para. 0046), 
wherein the plant compartment and the water compartment are separate compartments (fig. 2, the compartments are separated by ref. 13), 
wherein the water compartment is larger than the plant compartment and the plant compartment is within the water compartment (fig. 2, the lower portion of the plant compartment is smaller than and fits inside the water compartment).
However, Bijl et al. are silent about wherein a portion of a bottom of the plant compartment comprises a filter permeable to water and nutrients from the water compartment containing water and nutrients and that prevents contamination and one or more pathogens from entering the plant compartment, wherein the water and nutrients enter the plant compartment from the water compartment containing water and nutrients through the filter and wherein roots of the vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment.
Velagaleti et al. teach a method for producing plant comprising a portion of a bottom (28) of a plant compartment (25) comprises a filter (31) permeable to water and nutrients from the water compartment containing water and nutrients and that prevents contamination or one or more pathogens from entering the plant compartment (such is the function of the filter and especially when Velagaleti et al. teach sterile seeds 40 being grown), wherein the water and nutrients enter the plant compartment from the water compartment (23) containing water and nutrients through the filter (col. 5, lines 1-5, 54-61) and wherein roots of the vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment (fig. 2, the roots cannot penetrate the bottom 28 and the aperture 33 is blocked by the wick 32 so the roots cannot enter the water compartment; also, col. 5, line 54-56).  
It would have been an obvious substitution of functional equivalent to substitute the separator for the plant compartment of Bijl et al. with a bottom for the plant compartment as taught by Velagaleti et al., since a simple substitution of one known element for another would obtain predictable results (both types of bottom/separator would result in providing separation between the plant compartment and the water compartment). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter as further taught by Velagaleti et al. on a portion of the bottom of the plant container of Bijl et al. as modified by Velagaleti et al. (the bottom being relied on with Velagaleti et al. as stated above), in order to provide filtration for the plant compartment in the event the water and nutrients in the water compartment gets contaminated.  
The combination of Bijl et al. as modified by Velagaleti et al. would result in the filter prevents contamination or one or more pathogens from entering the plant compartment (as relied on Velagaleti’s filter to prevent pathogens or the like), wherein the water and nutrients enter the plant compartment from the water compartment through the filter (the filter is laid on the bottom of the plant compartment, thus, any water and nutrients entering the plant compartment will be through the filter) and wherein roots of the vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment (the bottom is a solid bottom so the roots cannot penetrate the bottom).
For claim 31, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 28, and further teach wherein the leafy vegetable is lettuce (para. 0002 of Bijl; also, figures show leaf or head lettuce).
Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl et al. as modified by Velagaleti et al. as applied to claim 1 above, and further in view of Hashimoto et al. (US 20060248796 A1).
 	For claim 5, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 1, but are silent about wherein the plant compartment floats on water in the water compartment.
Hashimoto et al. teach a method for producing consumer-ready plants comprising a plant compartment (compartment or area where plant P is located) floats on water W contained in a water compartment (3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the compartment of Bijl et al. as modified by Velagaleti et al. floats on water in the water compartment as taught by Hashimoto et al. in order to provide or assure that an amount of water corresponding to and suitable for the speed of growth of the plant can always be supplied to the plant for cultivation (para. 0039 of Hashimoto).  	
 	For claim 17, Bijl et al. as modified by Velagaleti et al. teach the method as claimed in claim 1, but are silent about wherein the container is provided with a label with information regarding the vegetable, mushrooms or herb.
In addition to the above, Hashimoto et al. further teach the container is provided with a label (6) with information regarding the type of plant being grown (para. 0038). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a label as further taught by Hashimoto et al. on the container in the method of Bijl et al. as modified by Velagaleti et al. in order to provide information as to the type of plant being grown.
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered and the 112 1st rejection is persuasive; thus, the examiner has withdrawn the 112 1st rejection.  As for the 103 rejection, applicant does not appear to be arguing the prior art of rejection in detail because applicant only stated case laws without any specific argument for the prior art. In addition, applicant appears to reiterate the 112 1st argument in regard to the filter and roots but did not argued in detail for the prior art of record. Furthermore, applicant commented on secondary consideration such as commercial success, long felt need, failure of others, etc. but did not provide any evidence as required in MPEP 716.02-716.04. Thus, applicant’s argument for the 103 rejection is non-persuasive. NOTE that all previous response to argument in the previous Office action are maintained by the examiner. 
Request for interview
Applicant has stated that he wishes to request an interview before an action is issue in the letter filed on 7/7/2022. However, the examiner does not believe that an interview before this action would expedite prosecution because of several factors: (1) Applicant is guided to MPEP 713.01, III Scheduling and conducting an interview for what is necessary in order for an interview to be granted; (2) Applicant has not amended claims 1,5,6,11-18,22,24-28; thus, the examiner's position of the prior art has not changed and applicant’s argument is non-persuasive. NOTE that this action is made FINAL, thus, applicant is guided to MPEP 713.09 for interview request after final rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643